As pointed out in the original opinion, the sole question for a decision was whether or not from the evidence adduced it was shown that Leonora Forney Burkhart had resided in the State of Florida for a period of 90 days prior to filing her bill of complaint. The case was referred to a special master for the purpose of taking testimony on the issues made by the motion to dismiss. The *Page 175 
parties submitted their testimony and the special master found from all the evidence adduced that the plaintiff was a bona fide resident of Florida on the date of filing her bill of complaint and had been such a resident for a period of 90 days prior thereto and recommended to the chancellor below that an order be entered denying the motion to quash the service and dismissing the bill of complaint.
Exceptions were filed thereto by counsel and the court below entered an order denying the motion to quash the service and dismissing the bill of complaint. The petition for rehearing sets out numerous reasons based largely on questions of fact why this Court erred in affirming the ruling of the lower court. We think these conflicts and disputes in the testimony were correctly decided and we fail to find error in reviewing the order assigned as error.
It is next contended that the case at bar is not ruled by Sternberg v. Sternberg, 139 Fla. 219, 190 So. 486, as stated in the original opinion. A careful study of the authorities appears to sustain this contention. The motion to quash the service and dismiss the bill of complaint in the case at bar appears to follow the language of Bowmall v. Bowmall, 127 Fla. 747,  174 So. 14. The practice for contesting the jurisdiction of the court as outlined in Bowmall v. Bowmall is hereby reaffirmed. The record shows that the language of the motion to quash the service and dismiss the bill of complaint in Sternberg v. Sternberg, supra, sought additional relief.
The petition for rehearing is hereby denied.
TERRELL, C. J., WHITFIELD and BUFORD, J. J., concur.
BROWN, J., concurs specially.
Justice THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 176